 



EXHIBIT 10.1
2005 Incentive Plan, as amended and restated as of March 6, 2007

 



--------------------------------------------------------------------------------



 



IOMAI CORPORATION
2005 INCENTIVE PLAN
1. DEFINED TERMS
     Exhibit A, which is incorporated by reference, defines the terms used in
the Plan and sets forth certain operational rules related to those terms.
2. PURPOSE
     The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Stock-based and other incentive
Awards.
3. ADMINISTRATION
     The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
prescribe forms, rules and procedures; and otherwise do all things necessary to
carry out the purposes of the Plan. In the case of any Award intended to be
eligible for the performance-based compensation exception under Section 162(m),
the Administrator will exercise its discretion consistent with qualifying the
Award for that exception. Determinations of the Administrator made under the
Plan will be conclusive and will bind all parties.
4. LIMITS ON AWARDS UNDER THE PLAN
     (a) Number of Shares. A maximum of 1,890,000 shares of Stock may be
delivered in satisfaction of Awards under the Plan. The number of shares of
Stock delivered in satisfaction of Awards shall, for purposes of the preceding
sentence, be determined net of shares of Stock withheld by the Company in
payment of the exercise price of the Award or in satisfaction of tax withholding
requirements with respect to the Award. The limit set forth in this Section 4(a)
shall be construed to comply with Section 422 of the Code and regulations
thereunder. To the extent consistent with the requirements of Section 422 of the
Code and regulations thereunder, and with other applicable legal requirements
(including applicable listing requirements), Stock issued under awards of an
acquired company that are converted, replaced, or adjusted in connection with
the acquisition shall not reduce the number of shares available for Awards under
the Plan.
     (b) Type of Shares. Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the
Company. No fractional shares of Stock will be delivered under the Plan.
     (c) Section 162(m) Limits. The maximum number of shares of Stock for which
Stock Options may be granted to any person in any calendar year and the maximum
number of shares of Stock subject to SARs granted to any person in any calendar
year will each be 780,000. The maximum number of shares subject to other Awards
granted to any person in any calendar year will be 140,000 shares. The maximum
amount payable to any person in any year under

 



--------------------------------------------------------------------------------



 



Cash Awards will be $2 million. The foregoing provisions will be construed in a
manner consistent with Section 162(m).
5. ELIGIBILITY AND PARTICIPATION
     The Administrator will select Participants from among those key Employees
and directors of, and consultants and advisors to, the Company or its Affiliates
who, in the opinion of the Administrator, are in a position to make a
significant contribution to the success of the Company and its Affiliates.
Eligibility for ISOs is limited to employees of the Company or of a “parent
corporation” or “subsidiary corporation” of the Company as those terms are
defined in Section 424 of the Code.
6. RULES APPLICABLE TO AWARDS
     (a) All Awards
          (1) Award Provisions. The Administrator will determine the terms of
all Awards, subject to the limitations provided herein. By accepting any Award
granted hereunder, the Participant agrees to the terms of the Award and the
Plan. Notwithstanding any provision of this Plan to the contrary, awards of an
acquired company that are converted, replaced or adjusted in connection with the
acquisition may contain terms and conditions that are inconsistent with the
terms and conditions specified herein, as determined by the Administrator.
          (2) Term of Plan. No Awards may be made after November 16, 2015, but
previously granted Awards may continue beyond that date in accordance with their
terms.
          (3) Transferability. Neither ISOs nor, except as the Administrator
otherwise expressly provides, other Awards may be transferred other than by will
or by the laws of descent and distribution, and during a Participant’s lifetime.
ISOs (and, except as the Administrator otherwise expressly provides, other
non-transferable Awards requiring exercise) may be exercised only by the
Participant.
          (4) Vesting, Etc. The Administrator may determine the time or times at
which an Award will vest or become exercisable and the terms on which an Award
requiring exercise will remain exercisable. Without limiting the foregoing, the
Administrator may at any time accelerate the vesting or exercisability of an
Award, regardless of any adverse or potentially adverse tax consequences
resulting from such acceleration. Unless the Administrator expressly provides
otherwise, however, the following rules will apply: immediately upon the
cessation of the Participant’s Employment, each Award requiring exercise that is
then held by the Participant or by the Participant’s permitted transferees, if
any, will cease to be exercisable and will terminate, and all other Awards that
are then held by the Participant or by the Participant’s permitted transferees,
if any, to the extent not already vested will be forfeited, except that:
     (A) subject to (B), (C) and (D) below, all Stock Options and SARs held by
the Participant or the Participant’s permitted transferees, if any, immediately
prior to the

-2-



--------------------------------------------------------------------------------



 



cessation of the Participant’s Employment, to the extent then exercisable, will
remain exercisable for the lesser of (i) a period of three months or (ii) the
period ending on the latest date on which such Stock Option or SAR could have
been exercised without regard to this Section 6(a)(4), and will thereupon
terminate;
     (B) all Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the Participant’s death, to
the extent then exercisable, will remain exercisable for the lesser of (i) the
one year period ending with the first anniversary of the Participant’s death or
(ii) the period ending on the latest date on which such Stock Option or SAR
could have been exercised without regard to this Section 6(a)(4), and will
thereupon terminate;
     (C) all Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the cessation of the
Participant’s Employment will immediately terminate upon such cessation if the
Administrator in its sole discretion determines that such cessation of
Employment has resulted for reasons which cast such discredit on the Participant
as to justify immediate termination of the Award; and
     (D) all Stock Options and SARs held by a Non-Employee Director Participant
or such Participant’s permitted transferees, if any, immediately prior to the
cessation of the Participant’s Employment, to the extent then exercisable, will
remain exercisable for the lesser of (i) a period of one year or (ii) the period
ending on the latest date on which such Stock Option or SAR could have been
exercised without regard to this Section 6(a)(4), and will thereupon terminate.
          (5) Taxes. The Administrator will make such provision for the
withholding of taxes as it deems necessary. The Administrator may, but need not,
hold back shares of Stock from an Award or permit a Participant to tender
previously owned shares of Stock in satisfaction of tax withholding requirements
(but not in excess of the minimum withholding required by law).
          (6) Dividend Equivalents, Etc. The Administrator may provide for the
payment of amounts in lieu of cash dividends or other cash distributions with
respect to Stock subject to an Award.
          (7) Rights Limited. Nothing in the Plan will be construed as giving
any person the right to continued employment or service with the Company or its
Affiliates, or any rights as a stockholder except as to shares of Stock actually
issued under the Plan. The loss of existing or potential profit in Awards will
not constitute an element of damages in the event of termination of Employment
for any reason, even if the termination is in violation of an obligation of the
Company or Affiliate to the Participant.
          (8) Section 162(m). This Section 6(a)(8) applies to any Performance
Award intended to qualify as performance-based for the purposes of Section
162(m) other than a Stock

-3-



--------------------------------------------------------------------------------



 



          Option or SAR. In the case of any Performance Award to which this
Section 6(a)(8) applies, the Plan and such Award will be construed to the
maximum extent permitted by law in a manner consistent with qualifying the Award
for such exception. With respect to such Performance Awards, the Administrator
will preestablish, in writing, one or more specific Performance Criteria no
later than 90 days after the commencement of the period of service to which the
performance relates (or at such earlier time as is required to qualify the Award
as performance-based under Section 162(m)). Prior to grant, vesting or payment
of the Performance Award, as the case may be, the Administrator will certify
whether the applicable Performance Criteria have been attained and such
determination will be final and conclusive. No Performance Award to which this
Section 6(a)(8) applies may be granted after the first meeting of the
stockholders of the Company held in 2010 until the listed performance measures
set forth in the definition of “Performance Criteria” (as originally approved or
as subsequently amended) have been resubmitted to and reapproved by the
stockholders of the Company in accordance with the requirements of Section
162(m) of the Code, unless such grant is made contingent upon such approval.
     (b) Awards Requiring Exercise
          (1) Time And Manner Of Exercise. Unless the Administrator expressly
provides otherwise, an Award requiring exercise by the holder will not be deemed
to have been exercised until the Administrator receives a notice of exercise (in
form acceptable to the Administrator) signed by the appropriate person and
accompanied by any payment required under the Award. If the Award is exercised
by any person other than the Participant, the Administrator may require
satisfactory evidence that the person exercising the Award has the right to do
so.
          (2) Exercise Price. The exercise price (or the base value from which
appreciation is to be measured) of each Award requiring exercise shall be 100%
(in the case of an ISO granted to a ten-percent shareholder within the meaning
of Section 422(b)(6) of the Code, 110%) of the fair market value of the Stock
subject to the Award, determined as of the date of grant, or such higher amount
as the Administrator may determine in connection with the grant. No such Award,
once granted, may be repriced other than in accordance with the applicable
stockholder approval requirements of The NASDAQ Stock Market.
          (3) Payment Of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, the Administrator may determine the required or
permitted forms of payment, subject to the following: all payments will be by
cash or check acceptable to the Administrator, or, if so permitted by the
Administrator and if legally permissible, (i) through the delivery of shares of
Stock that have been outstanding for at least six months (unless the
Administrator approves a shorter period) and that have a fair market value equal
to the exercise price, (ii) by delivery to the Company of a promissory note of
the person exercising the Award, payable on such terms as are specified by the
Administrator, (iii) through a broker-assisted exercise program acceptable to
the Administrator, (iv) by other means acceptable to the Administrator, or
(v) by any combination of the foregoing permissible forms of payment. The

-4-



--------------------------------------------------------------------------------



 



          delivery of shares in payment of the exercise price under clause
(a)(i) above may be accomplished either by actual delivery or by constructive
delivery through attestation of ownership, subject to such rules as the
Administrator may prescribe.
     (c) Awards Not Requiring Exercise
     Restricted Stock and Unrestricted Stock, whether delivered outright or
under Awards of Stock Units or other Awards that do not require exercise, may be
made in exchange for such lawful consideration, including services, as the
Administrator determines.
7. EFFECT OF CERTAIN TRANSACTIONS
     (a) Mergers, etc. Except as otherwise provided in an Award, the following
provisions shall apply in the event of a Covered Transaction in which the
Company is not the surviving entity:
          (1) Assumption or Substitution. If the Covered Transaction is one in
which there is an acquiring or surviving entity, the Administrator may provide
for the assumption of some or all outstanding Awards or for the grant of new
awards in substitution therefor by the acquiror or survivor or an affiliate of
the acquiror or survivor.
          (2) Cash-Out of Awards. If the Covered Transaction is one in which
holders of Stock will receive upon consummation a payment (whether cash,
non-cash or a combination of the foregoing), the Administrator will provide for
payment (a “cash-out”), with respect to all outstanding Awards, equal in the
case of each affected Award to the excess, if any, of (A) the fair market value
of one share of Stock (as determined by the Administrator in its reasonable
discretion) times the number of shares of Stock subject to the Award, over
(B) the aggregate exercise or purchase price, if any, under the Award (in the
case of an SAR, the aggregate base price above which appreciation is measured),
in each case on such payment terms (which need not be the same as the terms of
payment to holders of Stock) and other terms, and subject to such conditions, as
the Administrator determines.
          (3) Other Actions. If the Covered Transaction (whether or not there is
an acquiring or surviving entity) is one in which there is no assumption,
substitution or cash-out, each Award requiring exercise will become fully
exercisable, and the delivery of shares of Stock deliverable under each
outstanding Award of Stock Units (including Restricted Stock Units and
Performance Awards to the extent consisting of Stock Units) will be accelerated
and such shares will be delivered, prior to the Covered Transaction, in each
case on a basis that gives the holder of the Award a reasonable opportunity, as
determined by the Administrator, following exercise of the Award or the delivery
of the shares, as the case may be, to participate as a stockholder in the
Covered Transaction.
          (4) Termination of Awards Upon Consummation of Covered Transaction.
Each Award (unless assumed pursuant to Section 7(a)(1) above), other than
outstanding shares of Restricted Stock (which shall be treated in the same
manner as other shares of Stock, subject to

-5-



--------------------------------------------------------------------------------



 



Section 7(a)(5) below), will terminate upon consummation of the Covered
Transaction.
          (5) Additional Limitations. Any share of Stock delivered pursuant to
Section 7(a)(2) or Section 7(a)(3) above with respect to an Award may, in the
discretion of the Administrator, contain such restrictions, if any, as the
Administrator deems appropriate to reflect any performance or other vesting
conditions to which the Award was subject. In the case of Restricted Stock, the
Administrator may require that any amounts delivered, exchanged or otherwise
paid in respect of such Stock in connection with the Covered Transaction be
placed in escrow or otherwise made subject to such restrictions as the
Administrator deems appropriate to carry out the intent of the Plan.
          (6) Section 409A. In the case of an Award subject to and intended to
comply with the requirements of Section 409A of the Code, the payment provisions
of this Section 7(a) shall be applied in a manner consistent with the objective
of continued compliance with such requirements.
     (b) Change of Control Events. Immediately prior to the occurrence of a
Change of Control Event, each outstanding Award granted to a Non-Employee
Director that requires exercise will become fully exercisable, and the delivery
of shares of Stock deliverable under each outstanding Award of Stock Units
(including Restricted Stock Units and Performance Awards to the extend
consisting of Stock Units) granted to a Non-Employee Director will be
accelerated and such shares will be delivered.
     (c) Change in and Distributions With Respect to Stock.
          (1) Basic Adjustment Provisions. In the event of a stock dividend,
stock split or combination of shares (including a reverse stock split),
recapitalization or other change in the Company’s capital structure, the
Administrator will make appropriate adjustments to the maximum number of shares
specified in Section 4(a) that may be delivered under the Plan and to the
maximum share limits described in Section 4(c), and will also make appropriate
adjustments to the number and kind of shares of stock or securities subject to
Awards then outstanding or subsequently granted, any exercise prices relating to
Awards and any other provision of Awards affected by such change.
          (2) Certain Other Adjustments. The Administrator may also make
adjustments of the type described in Section 7(c)(1) above to take into account
distributions to stockholders other than those provided for in Section 7(a) and
7(c)(1), or any other event, if the Administrator determines that adjustments
are appropriate to avoid distortion in the operation of the Plan and to preserve
the value of Awards made hereunder, having due regard for the qualification of
ISOs under Section 422 of the Code and for the performance-based compensation
rules of Section 162(m), where applicable.
          (3) Continuing Application of Plan Terms. References in the Plan to
shares of Stock will be construed to include any stock or securities resulting
from an adjustment pursuant to this Section 7.

-6-



--------------------------------------------------------------------------------



 



8. LEGAL CONDITIONS ON DELIVERY OF STOCK
     The Company will not be obligated to deliver any shares of Stock pursuant
to the Plan or to remove any restriction from shares of Stock previously
delivered under the Plan until: (i) the Company is satisfied that all legal
matters in connection with the issuance and delivery of such shares have been
addressed and resolved; (ii) if the outstanding Stock is at the time of delivery
listed on any stock exchange or national market system, the shares to be
delivered have been listed or authorized to be listed on such exchange or system
upon official notice of issuance; and (iii) all conditions of the Award have
been satisfied or waived. If the sale of Stock has not been registered under the
Securities Act of 1933, as amended, the Company may require, as a condition to
exercise of the Award, such representations or agreements as counsel for the
Company may consider appropriate to avoid violation of such Act. The Company may
require that certificates evidencing Stock issued under the Plan bear an
appropriate legend reflecting any restriction on transfer applicable to such
Stock, and the Company may hold the certificates pending lapse of the applicable
restrictions.
9. AMENDMENT AND TERMINATION
     The Administrator may at any time or times amend the Plan or any
outstanding Award for any purpose which may at the time be permitted by law, and
may at any time terminate the Plan as to any future grants of Awards; provided,
that except as otherwise expressly provided in the Plan the Administrator may
not, without the Participant’s consent, alter the terms of an Award so as to
affect adversely the Participant’s rights under the Award, unless the
Administrator expressly reserved the right to do so at the time of the Award.
Any amendments to the Plan shall be conditioned upon stockholder approval only
to the extent, if any, such approval is required by law (including the Code or
applicable listing requirements), as determined by the Administrator.
10. OTHER COMPENSATION ARRANGEMENTS
     The existence of the Plan or the grant of any Award will not in any way
affect the Company’s right to Award a person bonuses or other compensation in
addition to Awards under the Plan.
11. WAIVER OF JURY TRIAL
     By accepting an Award under the Plan, each Participant waives any right to
a trial by jury in any action, proceeding or counterclaim concerning any rights
under the Plan and any Award, or under any amendment, waiver, consent,
instrument, document or other agreement delivered or which in the future may be
delivered in connection therewith, and agrees that any such action, proceeding
or counterclaim shall be tried before a court and not before a jury. By
accepting an Award under the Plan, each Participant certifies that no officer,
representative, or attorney of the Company has represented, expressly or
otherwise, that the Company would not, in the event of any action, proceeding or
counterclaim, seek to enforce the foregoing waivers.

-7-



--------------------------------------------------------------------------------



 



EXHIBIT A
Definition of Terms
     The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:
     “Administrator”: The Compensation Committee, except that the Compensation
Committee may delegate (i) to one or more of its members such of its duties,
powers and responsibilities as it may determine; (ii) to one or more officers of
the Company the power to grant rights or options to the extent permitted by
Section 157(c) of the Delaware General Corporation Law; (iii) to one or more
officers of the Company the authority to allocate other Awards among such
persons (other than officers of the Company) eligible to receive Awards under
the Plan as such delegated officer or officers determine consistent with such
delegation; provided, that with respect to any delegation described in this
clause (iii) the Compensation Committee (or a properly delegated member or
members of such Committee) shall have authorized the issuance of a specified
number of shares of Stock under such Awards and shall have specified the
consideration, if any, to be paid therefor; and (iv) to such Employees or other
persons as it determines such ministerial tasks as it deems appropriate. In the
event of any delegation described in the preceding sentence, the term
“Administrator” shall include the person or persons so delegated to the extent
of such delegation.
     “Affiliate”: Any corporation or other entity owning, directly or
indirectly, 50% or more of the outstanding Stock of the Company, or in which the
Company or any such corporation or other entity owns, directly or indirectly,
50% of the outstanding capital stock (determined by aggregate voting rights) or
other voting interests.
     “Award”: Any or a combination of the following:

  (i)   Stock Options.     (ii)   SARs.     (iii)   Restricted Stock.     (iv)  
Unrestricted Stock.     (v)   Stock Units, including Restricted Stock Units.    
(vi)   Performance Awards.     (vii)   Cash Awards.     (viii)   Awards (other
than Awards described in (i) through (vii) above) that are convertible into or
otherwise based on Stock.

-8-



--------------------------------------------------------------------------------



 



     “Board”: The Board of Directors of the Company.
     “Cash Award”: An Award denominated in cash.
     “Change of Control Event”: Any or all of the following events:
     (i) The acquisition by a Person (defined as an individual, entity or group,
including a group within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 40% or more of either (A) the then
outstanding shares of Stock (the “Outstanding Company Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, that the following will not constitute a
Change of Control Event: (1) any acquisition directly from the Company; (2) any
acquisition by the Company; or (3) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or its direct or
indirect subsidiaries;
     (ii) The individuals who, as of November 17, 2005, constituted the Board
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board; provided, that any individual who becomes a member of the
Board subsequent to November 17, 2005 and whose election or nomination for
election was approved by a vote of at least a majority of the Incumbent
Directors, or a committee of the Board delegated, by a vote of at least a
majority of the Incumbent Directors, the authority to elect or nominate
directors, shall be treated as an Incumbent Director unless he or she assumed
office as a result of an actual or threatened election contest with respect to
the election or removal of directors; or
     (iii) The consummation of a Merger, unless following such Merger (A) the
Persons who were the beneficial owners, respectively, of the Outstanding Company
Stock and of the combined voting power of the Outstanding Company Voting
Securities immediately prior to the Merger beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock of the entity resulting from or surviving in such Merger and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the entity resulting from or surviving
in such Merger, (B) no Person (excluding an employee benefit plan (or related
trust) of the entity resulting from or surviving in the Merger) beneficially
owns, directly or indirectly, 40% or more of, respectively, the then outstanding
shares of common stock of the entity resulting from or surviving in such Merger
or the combined voting power of the then outstanding voting securities of such
entity entitled to vote generally in the election of directors, and (C) at least
a majority of the members of the board of directors of the entity resulting from
or surviving in such Merger were Incumbent Directors at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Merger;

-9-



--------------------------------------------------------------------------------



 



     (iv) The stockholders of the Company approve the complete liquidation or
dissolution of the Company; or
     (v) The consummation of a sale or transfer of all or substantially all of
the Company’s assets.
     “Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended
and in effect, or any successor statute as from time to time in effect.
     “Compensation Committee”: The Compensation Committee of the Board.
     “Company”: Iomai Corporation
     “Covered Transaction”: Any of (i) a Merger, (ii) a sale or transfer of all
or substantially all the Company’s assets, or (iii) a dissolution or liquidation
of the Company.
     “Employee”: Any person who is employed by the Company or an Affiliate.
     “Employment”: A Participant’s employment or other service relationship with
the Company and its Affiliates. Employment will be deemed to continue, unless
the Administrator expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to the Company or its Affiliates. If a Participant’s employment or
other service relationship is with an Affiliate and that entity ceases to be an
Affiliate, the Participant’s Employment will be deemed to have terminated when
the entity ceases to be an Affiliate unless the Participant transfers Employment
to the Company or its remaining Affiliates.
     “Exchange Act”: The Securities Exchange Act of 1934, as amended.
     “ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422 of the Code. Each option granted pursuant to the Plan
will be treated as providing by its terms that it is to be a non-incentive stock
option unless, as of the date of grant, it is expressly designated as an ISO.
     “Merger”: A consolidation, merger or similar transaction or series of
related transactions by the Company.
     “Non-Employee Director”: Any director of the Company who is not an employee
of the Company.
     “Participant”: A person who is granted an Award under the Plan.
     “Performance Award”: An Award subject to Performance Criteria. The
Compensation Committee in its discretion may grant Performance Awards that are
intended to qualify for the

-10-



--------------------------------------------------------------------------------



 



performance-based compensation exception under Section 162(m) and Performance
Awards that are not intended so to qualify.
     “Performance Criteria”: Specified criteria, other than the mere
continuation of Employment or the mere passage of time, the satisfaction of
which is a condition for the grant, exercisability, vesting or full enjoyment of
an Award. For purposes of Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m), a Performance
Criterion will mean an objectively determinable measure of performance relating
to any or any combination of the following (measured either absolutely or by
reference to an index or indices and determined either on a consolidated basis
or, as the context permits, on a project or program basis or in combinations
thereof): sales; revenues; assets; expenses; earnings before or after deduction
for all or any portion of interest, taxes, depreciation, or amortization,
whether or not on a continuing operations or an aggregate or per share basis;
return on equity, investment, capital or assets; one or more operating ratios;
market share; capital expenditures; cash flow; stock price; stockholder return;
sales of particular products or services; acquisitions and divestitures (in
whole or in part); joint ventures, license agreements and strategic alliances;
spin-offs, split-ups and the like; reorganizations; regulatory filings or
approvals; clinical trial milestones; reimbursement approvals; manufacturing
milestones; or recapitalizations, restructurings, financings (issuance of debt
or equity) or refinancings. A Performance Criterion and any targets with respect
thereto determined by the Administrator need not be based upon an increase, a
positive or improved result or avoidance of loss. To the extent consistent with
the requirements for satisfying the performance-based compensation exception
under Section 162(m), the Administrator may provide in the case of any Award
intended to qualify for such exception that one or more of the Performance
Criteria applicable to such Award will be adjusted in an objectively
determinable manner to reflect events (for example, but without limitation,
acquisitions or dispositions) occurring during the performance period that
affect the applicable Performance Criterion or Criteria.
     “Plan”: The Iomai Corporation 2005 Incentive Plan as from time to time
amended and in effect.
     “Restricted Stock”: Stock subject to restrictions requiring that it be
redelivered or offered for sale to the Company if specified conditions are not
satisfied.
     “Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery
of Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.
     “Section 162(m)”: Section 162(m) of the Code.
     “SAR”: A right entitling the holder upon exercise to receive an amount
(payable in shares of Stock of equivalent value) equal to the excess of the fair
market value of the shares of Stock subject to the right over the fair market
value of such shares at the date of grant.

-11-



--------------------------------------------------------------------------------



 



     “Stock”: Common Stock of the Company, par value $0.01 per share.
     “Stock Option”: An option entitling the holder to acquire shares of Stock
upon payment of the exercise price.
     “Stock Unit”: An unfunded and unsecured promise, denominated in shares of
Stock, to deliver Stock or cash measured by the value of Stock in the future.
     “Unrestricted Stock”: Stock not subject to any restrictions under the terms
of the Award.

-12-